Exhibit 10.1

COLLATERAL MANAGEMENT AGREEMENT

COLLATERAL MANAGEMENT AGREEMENT, dated as of April 2, 2007 (this “Agreement”),
between CBRE Realty Finance CDO 2007-1, Ltd., an exempted company incorporated
under the laws of the Cayman Islands (the “Issuer”) and CBRE Realty Finance
Management, LLC, a Delaware limited liability company (“CBRERM”).

WHEREAS, the Issuer desires to engage CBRERM (the “Collateral Manager”, until a
successor Person becomes the collateral manager hereunder, and thereafter
“Collateral Manager” shall mean such successor Person) to provide the services
described herein and CBRERM desires to provide such services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Indenture, dated as
of April 2, 2007 (the “Indenture”), among the Issuer, CBRE Realty Finance CDO
2007-1, LLC, as co-issuer (the “Co-Issuer”), CBRE Realty Finance, Inc. as
advancing agent and LaSalle Bank National Association, as trustee (in such
capacity, the “Trustee,” until a successor Person becomes the trustee under the
Indenture, and thereafter “Trustee” shall mean such successor Person), paying
agent, calculation agent, transfer agent, custodial securities intermediary,
backup advancing agent and notes registrar.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

Section 1. Acceptance of Appointment and other Matters Relating to CBRERM.

(a) The Issuer hereby appoints CBRERM to act as the Collateral Manager under
this Agreement and to manage the Collateral Interests in accordance with the
limitations described herein, the Servicing Agreement and in the Indenture and
CBRERM accepts such appointment. In furtherance of the foregoing, the Issuer
appoints the Collateral Manager as its representative to take actions permitted
or required in accordance with this Agreement, the Servicing Agreement and the
Indenture. The Issuer hereby agrees to comply with all directions of the
Collateral Manager made in accordance with the terms of this Agreement and the
Indenture.

(b) The Collateral Manager shall have full power and authority, acting alone or
through any party properly designated by it, to do any and all things in
connection with its servicing and management duties which it may deem necessary
or desirable and are permitted or not expressly prohibited by this Agreement,
the Servicing Agreement or the Indenture.

(c) In providing the services hereunder, the Collateral Manager may, without the
prior consent of the Issuer, the Trustee or any Noteholder, employ third
parties, including its Affiliates, to render advice (including advice with
respect to the exercise of remedies under the Collateral Interests) and
assistance to the Issuer, subject in each case to the terms hereof and of the
Indenture; provided, however, that the Collateral Manager shall not be relieved
of any of its duties or liabilities hereunder regardless of the performance of
any services by third parties.



--------------------------------------------------------------------------------

(d) The Collateral Manager shall comply with and perform its administration and
management obligations with respect to the Collateral Interests in accordance
with applicable requirements of law.

(e) Subject to any directions of the Issuer to the Collateral Manager in writing
and subject to the terms of the Indenture and the provisions hereof, the Issuer
hereby irrevocably (except as provided below) appoints the Collateral Manager as
its true and lawful agent and attorney-in-fact (with the power of substitution)
in its name, place and stead, in connection with the performance of its duties
provided for in this Agreement, including, without limitation, the following
powers: (A) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (B) to make all necessary transfers of the Collateral
Interests and the Eligible Investments in connection with any sale or other
disposition made pursuant hereto, (C) to execute (under hand, under seal or as a
deed) and deliver on behalf of the Issuer all necessary or appropriate bills of
sale, assignments, agreements and other instruments in connection with any such
sale or other disposition and (D) to execute (under hand, under seal or as a
deed) and deliver on behalf of the Issuer any agreements, instruments, orders or
other documents in connection with or pursuant to this Agreement and relating to
any Collateral Interest or Eligible Investment. The Issuer hereby ratifies and
confirms all that such attorney-in-fact (or any substitute) shall lawfully do
hereunder and pursuant to this Agreement. Nevertheless, if so requested by the
Collateral Manager or by a purchaser of any Collateral Interest or Eligible
Investment, the Issuer shall ratify and confirm any such sale or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases and other instruments
as may reasonably be designated in any such request. The appointment herein of
the Collateral Manager as the Issuer’s agent and attorney-in-fact shall
automatically cease and terminate upon any termination of this Agreement or the
resignation, termination or removal of the Collateral Manager pursuant to
Section 13 of this Agreement.

Section 2. Management Services. The Collateral Manager will provide the Issuer
with the following services (in accordance with and subject to the applicable
requirements of the Indenture and Servicing Agreement):

(a) identifying Collateral Interests to be sold and additional Collateral
Interests to be purchased by the Issuer during the Ramp-Up Period and the
Reinvestment Period in accordance with the provisions of this Agreement and the
Indenture (including, without limitation, the Eligibility Criteria and the
Reinvestment Criteria), and the timing thereof with a view to maximizing the
recovery on such Collateral Interests and taking into consideration the payment
obligations of the Issuer under the Indenture; provided, however, that the
Collateral Manager does not hereby guarantee the timely performance of such
payment obligations;

(b) determining whether Collateral Interests have become Defaulted Interests,
Credit Risk Interests, Buy/Sell Interests or Spread Appreciated Interests;

(c) making determinations and taking action, or advising the Trustee with
respect to the actions to be taken, with respect to the Issuer’s exercise of or
waiver of any rights, including but not limited to voting rights, or remedies in
connection with the Collateral Interests;

 

-2-



--------------------------------------------------------------------------------

(d) (i) with respect to Collateral Interests that are CMBS Securities or CRE CDO
Securities, for each such Collateral Interest as to which the Issuer has the
right to select (or to vote on the selection of) on behalf of the Issuer, an
Operating Advisor or a Controlling Class Representative or similar entity, to
exercise such right on behalf of the Issuer in accordance with the terms of the
documents providing such rights and (ii) with respect to Collateral Interests
that are Whole Loans, Mezzanine Loans, B Notes and Participations, to consult
with and advise the applicable CDO Servicer with respect to such CDO Servicer’s
exercise of the Issuer’s voting or control rights with respect to such
Collateral Interests pursuant to the related Servicing Agreement;

(e) (i) with respect to Collateral Interests that are CMBS Securities or CRE CDO
Securities, determining whether to approve or consent to any amendment,
modification, sale or liquidation, or forgiveness of any payment on, the
Collateral Interests or whether to give any other approval or consent permitted
or required under the applicable Underlying Instrument, to the extent such
approval is required or permitted and delivering such approval or consent, as
applicable and (ii) with respect to certain Collateral Interests that are Whole
Loans, Mezzanine Loans, B Notes and Participations, consulting with, and
advising the applicable CDO Servicer with respect to such CDO Servicer’s
exercise of the Issuer’s approval or consent rights pursuant to the related
Servicing Agreement;

(f) with respect to all Collateral Interests, for each such Collateral Interest
as to which the Issuer has the right to select (or to vote on the selection of)
on behalf of the Issuer, the special servicer, to exercise such right on behalf
of the Issuer in accordance with the terms of the documents providing such
rights; provided, however, that if any such special servicer is appointed other
than in the context of a rated securitization, the Rating Agency Condition shall
be satisfied with respect to such special servicer; provided, further, that the
Collateral Manager may serve as such special servicer as long as it either meets
the requirements specified in the Servicing Agreement relating to such special
servicer qualifications or receives Ratings Confirmation.

(g) consulting with any rating agencies rating any Class of Notes (the “Rating
Agencies”) at such times as may be reasonably requested by the Rating Agencies
and providing the Rating Agencies with any information in its possession
reasonably requested in connection with the Rating Agencies’ monitoring of the
Collateral Interests;

(h) subject to confirmation from the CDO Special Servicer, advancing, on behalf
of the Issuer, any Cure Advance to cure an Event of Default pursuant to
Section 17.3 of the Indenture;

(i) subject to confirmation from the CDO Special Servicer, determining whether a
Nonrecoverable Cure Advance has been made, or if a proposed Cure Advance if made
would constitute a Nonrecoverable Cure Advance, pursuant to Section 17.3 of the
Indenture;

(j) on or prior to any day which is a Redemption Date for the Notes, directing
the Trustee to dispose of the Collateral Interests and any other Collateral
pursuant to the Indenture and otherwise comply with all redemption procedures
and certification requirements in the Indenture in order to allow the Trustee to
effect such redemption;

 

-3-



--------------------------------------------------------------------------------

(k) monitoring the Collateral Interests on an ongoing basis to the extent
necessary to fulfill its duties under this Agreement and, upon request,
providing to the Issuer or the Trustee information with respect to the
Collateral Interests in its possession as may be required to enable the Issuer
and the Trustee to prepare the reports required under Section 10.14 of the
Indenture;

(l) selecting Eligible Investments for purchase by the Trustee in accordance
with the Indenture and participating in the committees (official or otherwise)
or other groups formed by creditors of an issuer of CMBS Securities; and

(m) complying with the other duties and responsibilities of the Collateral
Manager expressly assigned to the Collateral Manager under the Indenture.

In addition, during the Reinvestment Period the Collateral Manager shall,
subject to the conditions and under the limited circumstances set forth in the
Indenture, be permitted to, and is hereby authorized to, direct the Trustee to
sell certain Collateral Interests in Discretionary Sales.

For the avoidance of doubt, notwithstanding anything to the contrary herein or
in the Indenture, Collateral Manager shall not have any obligation whatsoever
for the making of any advances, including Cure Advances and Interest Advances.
Any such obligation to make Cure Advances shall be the exclusive responsibility
of the Income Noteholders and any such obligation to make Interest Advances
shall be the exclusive responsibility of CBRE Realty Finance, Inc., and any
successor thereto as Advancing Agent under the Indenture.

The Collateral Manager shall, in rendering its services in accordance with this
Agreement, use a degree of skill and attention no less than that which the
Collateral Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with applicable law, the specific laws
of the Underlying Instruments relating to the Collateral Interests, its existing
practices and procedures relating to assets of the nature and character of the
Collateral Interests, except as expressly provided otherwise in this Agreement
or the Indenture. The Collateral Manager shall follow its customary standards,
policies and procedures and practices and procedures followed by prudent
institutional managers of national standing managing assets of the nature and
character of the Collateral Interests in performing its duties hereunder. The
Collateral Manager shall comply with and perform all the duties and functions
that have been specifically delegated to it under this Agreement. The Collateral
Manager shall cause any sale of any Collateral Interest to be conducted in
accordance with the procedures set forth in the Indenture.

The Collateral Manager shall have the right to obtain any information relating
to the Collateral Interests directly from the applicable lender, borrower or
issuer and is hereby authorized to take all reasonable actions necessary to
accomplish the foregoing.

The Collateral Manager agrees and consents to the provisions contained in
Section 15.1(f) of the Indenture.

Any purchase or sale of any Collateral Interest or Eligible Investment shall be
conducted in accordance with the provisions of the Indenture and shall be on
arm’s-length terms.

 

-4-



--------------------------------------------------------------------------------

The Collateral Manager shall render its services hereunder without regard to:

(a) the potential conflicts set forth in Section 9 hereof including any
relationship that the Collateral Manager or any Affiliate of the Collateral
Manager may have with any borrower of any mortgage loans underlying the
Collateral Interests, any other parties to this Agreement or the Indenture or
any of their respective Affiliates, including any lending relationship with or
equity interest in such borrower;

(b) the Collateral Manager’s obligation to incur expenses with respect to its
obligations hereunder or under the Indenture;

(c) the Collateral Manager’s right to receive compensation for its services
hereunder or with respect to any particular transaction;

(d) the ownership or servicing or management for others, by the Collateral
Manager, or any of its Affiliates of any other assets of similar nature to the
Collateral Interests;

(e) any repurchase or indemnity obligation on the part of the Seller;

(f) the Person that originated any Collateral Interests;

(g) the repayment of any Cure Advances made by it or any affiliate thereof; or

(h) ownership by it or any affiliate thereof of any loans made to an obligor of
a Collateral Interest or its affiliate or any preferred equity in such obligor.

The Collateral Manager shall comply with all the terms and conditions of the
Indenture affecting the duties and functions that have been delegated to it
thereunder and hereunder. However, the Collateral Manager shall not be bound to
follow any amendment to the Indenture until it has received written notice
thereof and until it has received a copy of the amendment from the Issuer or the
Trustee; provided, however, that with respect to any amendment to the Indenture
which affects the rights, obligations or compensation of the Collateral Manager,
the Collateral Manager shall not be bound thereby unless the Collateral Manager
shall have expressly consented thereto in writing.

Section 3. Brokerage. The Collateral Manager shall seek to obtain the best
commercially reasonable execution for all orders placed with respect to the
Collateral Interests, considering all circumstances and the procedures set forth
in the Indenture. The Issuer acknowledges that such determination by the
Collateral Manager is subjective and represents the Collateral Manager’s
evaluation at the time that the Issuer may be benefited by relatively better
prices, lower expenses and beneficial timing of transactions or a combination of
these and other factors. The Collateral Manager may (but shall not be required
to) aggregate orders of securities placed with respect to the Collateral
Interests with similar orders being made simultaneously for its own account and
other accounts managed by the Collateral Manager or with accounts of the
Collateral Manager and of the Affiliates of the Collateral Manager, if in the
Collateral Manager’s sole judgment in accordance with the standard herein such
aggregation may be expected to result in an overall economic benefit to the
Issuer taking into consideration the selling price, brokerage commission and
other expenses.

 

-5-



--------------------------------------------------------------------------------

All sales of Collateral Interests by the Collateral Manager on behalf of the
Issuer shall be in accordance with its reasonable and customary business
practices and in compliance with applicable laws.

Section 4. Representations and Warranties of the Issuer. The Issuer represents
and warrants to the Collateral Manager that:

(a) the Issuer is an exempted company duly incorporated, validly existing and in
good standing under the laws of the Cayman Islands, has the full power and
authority to own its assets and to transact the business in which it is
presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement would
require, such qualification, except for failures to be so qualified, authorized
or licensed which would not in the aggregate have a material adverse effect on
the business, operations, assets or financial condition of the Issuer;

(b) the Issuer has full power and authority to execute, deliver and perform this
Agreement and all obligations imposed upon it hereunder;

(c) this Agreement has been duly authorized, executed and delivered by it and,
when executed and delivered by CBRERM, constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except that the
enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other Person is
required for the performance by the Issuer of its duties hereunder, except such
as have been duly made or obtained;

(e) neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a material breach or violation of
any of the material terms or provisions of or constitutes a material default
under (i) the Issuer’s memorandum and articles of association and organizational
documents, (ii) the terms of any material indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
material agreement, obligation, condition, covenant or instrument to which the
Issuer is a party or is bound, (iii) any statute applicable to the Issuer, or
(iv) any law, decree, order, rule or regulation applicable to the Issuer of any
court or regulatory, administrative or governmental agency, body or authority or
arbitrator having or asserting jurisdiction over the Issuer or its properties,
which would have a material adverse effect upon the performance by the Issuer of
its duties under this Agreement; and

(f) the Issuer is not in violation of any U.S. federal or state securities law
or regulation promulgated thereunder and there is no charge, investigation,
action, suit or proceeding before or by any court or regulatory agency pending
or, to the best knowledge of the Issuer, threatened that would have a material
adverse effect upon the performance by the Issuer of its duties under this
Agreement.

 

-6-



--------------------------------------------------------------------------------

Section 5. Representations and Warranties of the Collateral Manager. The
Collateral Manager represents and warrants to the Issuer that:

(a) the Collateral Manager is a limited liability company duly organized and
validly existing and in good standing under the laws of the State of Delaware,
has the full corporate power and authority to own its assets and transact the
business in which it is presently engaged and is duly qualified under the laws
of each jurisdiction where its ownership or lease of property or the conduct of
its business requires, or the performance of its obligations under this
Agreement would require, such qualification, except for failures to be so
qualified, authorized or licensed which would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager;

(b) the Collateral Manager has full corporate power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder;

(c) this Agreement has been duly authorized, executed and delivered by the
Collateral Manager and constitutes a valid and binding agreement of the
Collateral Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, receivorship, conservatorship or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other Person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained;

(e) neither the execution and delivery of this Agreement, nor the fulfillment of
the terms hereof by the Collateral Manager, conflicts with or results in a
material breach or violation of any of the material terms or provisions of, or
constitutes a material default under, (i) its limited liability company
agreement and other organizational documents, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement or other evidence of
indebtedness or other material agreement, obligation, condition, covenant or
instrument to which the Collateral Manager is a party, (iii) any statute
applicable to the Collateral Manager or (iv) any law, decree, order, rule or
regulation applicable to the Collateral Manager of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having or
asserting jurisdiction over the Collateral Manager or its properties, which
breach, violation or default would have a material adverse effect upon the
performance by the Collateral Manager of its duties under this Agreement;

(f) it is not in material violation of any U.S. federal or state securities law
or regulation promulgated thereunder and there is no charge, investigation,
action, suit or proceeding before or by any court or regulatory agency pending
or, to the best knowledge of the Collateral Manager, threatened, that in either
case would have a material adverse effect upon the performance by the Collateral
Manager of its duties under this Agreement; and

 

-7-



--------------------------------------------------------------------------------

(g) the statements set forth in the Offering Circular, dated March 29, 2007
relating to the Notes (the “Offering Circular”), under the caption “The
Collateral Manager,” do not contain any untrue statement of a material fact with
respect to the Collateral Manager and its Affiliates or omit to state a material
fact with respect to the Collateral Manager and its Affiliates required to be
stated therein or necessary to make the statements contained therein with
respect to the Collateral Manager and its Affiliates, in light of the
circumstances under which they were made, not misleading.

(h) the Collateral Manager is not required to be registered as an investment
advisor under the Advisers Act.

Section 6. Expenses. The Collateral Manager shall pay all expenses and costs
incurred by it in connection with its services under this Agreement; provided
however, that the Collateral Manager shall not be liable for and the Issuer
shall be responsible for the payment of (i) expenses and costs including fees
and disbursements of in-house or outside counsel, and accountants retained by
the Issuer or by the Collateral Manager, on behalf of the Issuer, in connection
with the negotiation and preparation of and the initial execution of the
Collateral Management Agreement, all matters incidental thereto and the services
provided by the Collateral Manager pursuant to Section 2 hereof; (ii) any
extraordinary expenses incurred by the Collateral Manager in the performance of
its obligations; (iii) travel expenses (airfare, other transportation, meals,
and lodging) incurred by the Collateral Manager as is reasonably necessary in
connection with monitoring or enforcing (whether or not in connection with a
default or restructuring) any Collateral Interest that is, or that the
Collateral Manager believes is reasonably likely to become, a Defaulted
Interest, a Credit Risk Interest or otherwise a problem credit (including site
visits and meetings with management and other relevant personnel); (iv) the
reasonable expenses of exercising observation rights (including through a
representative) pursuant to the Collateral Management Agreement; (v) the fees
and disbursements of employing outside counsel incurred by the Collateral Manger
in connection with its engagement hereunder and (vi) brokerage commissions,
transfer fees, registration costs, taxes and other similar costs and
transaction-related expenses and fees arising out of transactions effected for
the Issuer’s account, and the fees and expenses of the Company Administrator;
provided that to the extent such amounts remain unpaid on any Payment Date, such
amounts shall be paid from funds available therefor in the Collection Account
established under the Indenture on the next succeeding Payment Dates until paid
in full. Expenses and costs payable to the Collateral Manager under this
Section 6 shall be paid as part of Company Administrative Expenses only to the
extent of available funds in the Collection Account and shall be subject to the
conditions, times and priority of distribution set forth in the Indenture.

Section 7. Fees; Non-Petition. In consideration of the performance of its
obligations hereunder and under the Indenture, the Collateral Manager shall be
entitled to receive, at the times set forth in the Indenture and subject to the
conditions and the priority of distribution provisions thereof, to the extent
funds are available therefor, for so long as CBRE Realty Finance Management, LLC
is the Collateral Manager, a senior management fee (which fee may be waived or
deferred in whole or in part by the Collateral Manager) equal to  1/4 of

 

-8-



--------------------------------------------------------------------------------

0.15% (15 basis points) of the Aggregate Principal Amount of the Collateral
Interests, Eligible Investments purchased with Principal Proceeds, cash
representing Principal Proceeds outstanding immediately following the prior
Payment Date, or outstanding on the Closing Date, in the case of the first
Payment Date and the Aggregate Class AR Undrawn Amount (without duplication) for
such Payment Date to the extent such funds are available, computed on the basis
of a 360 day year and the actual number of days elapsed in the related Interest
Accrual Period (the “Senior Collateral Management Fee”) payable on each Payment
Date or, to the extent there are not sufficient funds available therefor on such
Payment Date, on a subsequent Payment Date.

The Collateral Manager will also be entitled to receive, subject to the
conditions and the Priority of Payments set out in the Indenture, on each
Payment Date a subordinate fee (which fee may be waived or deferred in whole or
in part by the Collateral Manager) as specified in the Priority of Payments
equal to 1/4 of 0.20% (20 basis points), of the Aggregate Principal Amount of
the Collateral Interests, Eligible Investments purchased with Principal
Proceeds, cash representing Principal Proceeds outstanding immediately following
the prior Payment Date, or outstanding on the Closing Date, in the case of the
first Payment Date and the Aggregate Class AR Undrawn Amount (without
duplication) for such Payment Date to the extent such funds are available,
computed on the basis of a 360 day year and the actual number of days elapsed in
the related Interest Accrual Period (the “Subordinate Collateral Management Fee”
and, together with the Senior Collateral Management Fee, the “Collateral
Management Fee”) payable on each Payment Date or, to the extent there are not
sufficient funds available therefor on such Payment Date, on a subsequent
Payment Date.

The Collateral Manager is authorized to waive or defer up to 100% of the
Collateral Management Fee (without interest) with respect to any Payment Date,
and if it so elects to waive or defer, such waiver or deferral will continue
unless and until the Collateral Manager provides written notice to the Issuer
and the Trustee, at least 3 Business Days prior to the Determination Date
relating to the Payment Date on which such fee is to be paid, that it no longer
waives or defers all or the portion set forth in such notice, of the Collateral
Management Fee. Any such waived fees shall be distributed by the Trustee to the
Paying Agent in accordance with the terms of the Indenture. Until further notice
from the Collateral Manager, the Collateral Manager hereby waives its right to
receive the Collateral Management Fee hereunder.

The Collateral Manager agrees not to institute against, or join any other Person
in instituting against the Issuer or the Co-Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium, liquidation or similar
proceedings or other proceedings under Cayman Islands, U.S. federal or state
bankruptcy or similar laws of any jurisdiction until at least one year and one
day (or, if applicable, such longer preference period as may be in effect) after
the payment in full of all Notes issued under the Indenture or the applicable
preference period if longer; provided, that nothing in this Section 7 shall
preclude, or be deemed to estop, the Collateral Manager (A) from taking any
other action prior to the expiration of such period in (i) any case or
proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer, or
(ii) any involuntary insolvency proceeding filed or commenced against the Issuer
or the Co-Issuer, by a Person other than the Collateral Manager, or (B) from
commencing against the Issuer or any properties of the Issuer any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium,
liquidation or similar proceeding. The provisions of this Section 7 shall
survive termination of this Agreement for any reason whatsoever.

 

-9-



--------------------------------------------------------------------------------

Section 8. Non-Exclusivity. The services of the Collateral Manager to the Issuer
are not to be deemed to be exclusive and nothing herein shall prevent the
Collateral Manager or any of its Affiliates from engaging in any other
businesses or providing investment management, advisory or other types of
services to any Persons, including, without limitation, the Issuer, the Trustee
and the Noteholders, including other investment companies and clients having
investment objectives similar to the Issuer. It is understood and agreed that
the members, officers, directors and Affiliates of the Collateral Manager may
engage in any other business activity or render services for its own account or
to any other person or serve as partners, employees, officers or directors of
any other firm or corporation.

Section 9. Conflicts of Interest. The Collateral Manager shall not direct the
Issuer to sell a Collateral Interest to the Collateral Manager or any of its
Affiliates as principal (any such acquisition or sale of an obligation, a
“Transaction”) except in accordance with the Indenture.

The Issuer acknowledges that various potential and actual conflicts of interest
may arise from the overall investment activities of the Collateral Manager and
its Affiliates, as described in the Offering Circular. Affiliates of the
Collateral Manager are Sellers of the Initial Collateral Interests and one or
more Affiliates of the Collateral Manager may be the Seller of other Collateral
Interests in the future. The Collateral Manager and its affiliates may have
economic interests in or other relationships with respect to the borrowers or
obligors under the Collateral Interests or the underlying commercial mortgage
loans, the issuers, sellers, servicers or depositors of the related senior
securitizations or others. In particular, such persons may make and/or hold an
investment that may be pari passu, senior or junior in ranking to an investment
in the Collateral Interests held by the Issuer or serve as servicer, master
servicer, special servicer or collateral manager or otherwise have ongoing
relationships. The Collateral Manager and its affiliates may lend to borrowers
or their affiliates under the commercial mortgage loans underlying a Collateral
Interest, on a recourse, non-recourse, secured or unsecured basis or may have
interests in or other business relationships with such borrowers or their
affiliates. Each of such ownership and other relationships may create conflicts
of interest. Affiliates of the Collateral Manager may serve as servicer, master
servicer or special servicer with respect to other loans or issuances of CMBS
Securities, the underlying mortgage loans of which are similar to, have
affiliated or related borrowers or are secured by real estate located in the
same market as the Collateral Interests or mortgage loans underlying the CMBS
Securities and may serve as collateral manager with respect to other issues of
collateralized debt obligations. In such instances, the Collateral Manager and
its affiliates may in their discretion make investment recommendations and
decisions that may be the same as or different from those made with respect to
the Issuer’s investments.

It is anticipated that CBRE Realty Finance Holdings, LLC, an indirect wholly
owned subsidiary of CBRE Realty Finance, Inc. for which the Collateral Manager
is the external manager, will purchase all of the Junior Notes and the Income
Notes issued on the Closing Date and the ordinary shares of the Issuer issued on
or prior to the Closing Date. In certain circumstances, the interests of the
Issuer, the Co-Issuer, and/or the Noteholders with respect to matters as to
which the Collateral Manager is advising the Issuer may conflict with the
interests of the Collateral Manager or CBRE Realty Finance, Inc. The Issuer
hereby acknowledges and consents to various potential and actual conflicts of
interest that may exist with respect to the Collateral Manager as described
above; provided, however, that nothing in this Section 9 shall be construed as
altering the duties or liabilities of the Collateral Manager as set forth
herein.

 

-10-



--------------------------------------------------------------------------------

The Issuer consents and agrees that, in any “principal trades” with respect to
the Collateral Manager, the disclosure and consent requirements of
Section 206(3) of the Investment Advisers Act of 1940, as amended (“Advisers
Act”) will be satisfied with respect to the Issuer and all securityholders
thereof if disclosure is given to, and consent obtained from, an advisory
committee or similar body established by the Issuer to satisfy such requirements
of the Advisers Act and to address any other conflict of interest issues. Any
such consent of the advisory committee or similar body must be given by the vote
or written consent of a majority of the members of the advisory committee
including the vote or written consent of at least one independent member. For
these purposes, a member shall be deemed to be “independent” if such member is
not an officer, director or affiliate of (i) the Collateral Manager or (ii) the
client of the Collateral Manager involved in the transaction.

Section 10. Delivery of Collateral Interests. The Collateral Manager shall cause
any Collateral Interest purchased by it or on behalf of the Issuer and any
Eligible Investment, an order for the acquisition of which is originated by the
Collateral Manager for the account of the Trustee, to be settled to an Account
or otherwise meet the requirements of Section 3.3 of the Indenture, and the
Collateral Manager shall promptly provide to the Trustee and the Securities
Intermediary a true copy of any trade ticket, order or other similar document
relating to the origination and settlement of such order for acquisition. No
part of the Collateral shall be acquired by the Collateral Manager.
Notwithstanding the foregoing, the Collateral Manager shall have no obligation
to file or cause the filing of any financing statements in connection with the
Delivery of any item of Collateral on the Closing Date, it being understood that
the only financing statements to be filed after the Closing Date are those
required to be filed by the Issuer pursuant to Section 3.3 of the Indenture.

Section 11. Records; Confidentiality. The Collateral Manager shall maintain
appropriate books of account and records relating to services performed
hereunder, and such books of account and records shall be accessible for
inspection by a representative of the Issuer, the Co-Issuer and the Trustee.

The Collateral Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties except (i) with the prior written consent of the Issuer, (ii) such
information as the Rating Agencies shall reasonably request in connection with
the acquisition and disposition of Collateral Interests, (iii) as requested by a
regulatory authority or otherwise required by law, regulation, court order or
the rules or regulations of any self-regulating organization, body or official
having jurisdiction over the Collateral Manager, (iv) such information as shall
have been publicly disclosed other than in violation of this Agreement,
(v) general information regarding the performance of the Collateral Interests
for use in disclosure documents for future transactions involving the Collateral
Manager, (vi) such information as is requested by advisors or other service
providers hired by the Collateral Manager in connection with the performance of
its duties under this Agreement or as otherwise required in the reasonable
judgment of the Collateral Manager, or (vii) such information that was or is
obtained by the Collateral Manager on a non-confidential basis;

 

-11-



--------------------------------------------------------------------------------

provided that the Collateral Manager does not know of any breach by such source
of any confidentiality obligations with respect thereto. For purposes of this
Section 11, the Noteholders, Holders of the Income Notes, prospective purchasers
of Notes and/or Income Notes, prospective sellers and purchasers of Collateral
Interests, each Hedge Counterparty, all parties to the Indenture, the Income
Notes Agreement and this Agreement, and any of their directors, officers,
members, employees, professional advisors or agents shall in no event be
considered “non-affiliated third parties.”

Section 12. Term. This Agreement shall become effective on the date hereof and
shall continue unless terminated as hereinafter provided.

Section 13. Termination.

(a) This Agreement may be terminated, and the Collateral Manager may be removed,
without payment to the Collateral Manager of any penalty, for cause upon 10
Business Days’ prior written notice, by the Issuer or the Controlling Class or,
if MBIA is no longer the Controlling Class, the holders of a majority in
principal amount of the Controlling Class, which notice shall set forth with
reasonable particularity the basis for such cause; provided, however, that
(x) this Agreement shall terminate automatically, without the necessity of
notice, upon occurrence of an event specified in clause (iii) of this
Section 13(a) and (y) the requirements for such notice may be waived by the
Collateral Manager. In determining whether Noteholders of the requisite
percentage of Notes have given such notice of removal for cause, Notes owned by
the Collateral Manager or any Affiliate thereof and any account managed by the
Collateral Manager or any Affiliate shall be disregarded and deemed not
outstanding. For this purpose, “cause” will mean (i) the Collateral Manager
willfully breaches or violates in any material respect any provision of this
Agreement or any terms of the Indenture applicable to it; (ii) the Collateral
Manager breaches or violates in any material respect any provision of this
Agreement or any terms of the Indenture applicable to it which breach is
reasonably likely to have a material adverse effect on the Noteholders of any
Class of Notes and is not cured within 30 days after the earlier of (x) the date
on which any professional employee of the Collateral Manager directly involved
in the performance by the Collateral Manager of its duties under the Collateral
Management Agreement has actual knowledge of it and (y) the Collateral Manager’s
receipt from the Issuer or the Trustee of notice of such failure; or if such
breach or violation is not capable of cure within 30 days, the Collateral
Manager fails to cure such breach or violation within the period in which a
reasonably diligent person could cure such breach (not to exceed 90 days);
(iii) the Collateral Manager (A) files, or consents by answer or otherwise to
the filing against it of, a petition for relief or reorganization or arrangement
or any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, or proceedings to such end are commenced or filed without such
consent and continue undismissed for 60 days, (B) makes an assignment for the
benefit of its creditors, (C) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property or proceedings, to such end
are commenced or filed without such consent and continue undismissed for 60
days, or (D) is adjudicated as insolvent or to be liquidated; (iv) the
occurrence of an act by the Collateral Manager that constitutes fraud or
criminal activity in the performance of its obligations under this Agreement or
the indictment of the Collateral Manager or any of its officers or directors for
a criminal offense involving an investment or investment-

 

-12-



--------------------------------------------------------------------------------

related business, fraud, false statements or omissions; (v) failure by the
Collateral Manager on any Payment Date to pay principal or interest due on the
most senior Class of Notes; or (vi) so long as the Class A-1 Notes are the
Controlling Class, the Class A/B Par Value Ratio is less than 83.0% on any
Measurement Date. If any such event occurs, the Collateral Manager shall give
prompt written notice thereof to the Issuer, the Co-Issuer, each Hedge
Counterparty, the Upfront Swap Counterparty and the Trustee promptly upon the
Collateral Manager’s becoming aware of the occurrence of such event. In no event
will the Trustee be required to determine whether “cause” exists for the removal
of the Collateral Manager.

(b) The Collateral Manager may not assign (within the meaning of the Advisers
Act) its rights or responsibilities hereunder without the consent of the Issuer,
which consent will be given only with the consent of (i) MBIA, if MBIA is the
Controlling Class, and (ii) the Holders of not less than 66- 2/3%, in principal
amount, of the Senior Notes outstanding, acting collectively (not including any
of the Notes held by the Collateral Manager and any affiliate thereof), and
unless the successor Collateral Manager satisfies the requirements for a
successor set forth below and the Rating Agency Condition is satisfied; provided
that the Collateral Manager may assign its rights and responsibilities to an
affiliate that meets the requirements for a successor set forth below with the
consent of the Issuer but without the consent of the Noteholders. The Collateral
Manager shall have the right to terminate this Agreement only upon 90 days’
prior written notice to the Issuer, the Trustee, each Hedge Counterparty, the
Upfront Swap Counterparty and the Rating Agencies.

(c) No termination or resignation shall be effective unless a successor has
agreed in writing to assume all of the Collateral Manager’s duties and
obligations under this Agreement. In connection with any resignation or removal
of the Collateral Manager, subject to satisfaction of the Rating Agency
Condition with respect to S&P and Moody’s, the Collateral Manager will be
entitled to propose a successor and will appoint such proposed entity as
successor thirty (30) days thereafter, unless the Controlling Class or, if MBIA
is no longer the Controlling Class, a majority of any Class of Notes (excluding
any Collateral Manager Notes) objects to such appointment within such thirty
(30) day period, in which case the Controlling Class will be entitled to propose
a successor and will appoint such proposed entity as successor thirty (30) days
thereafter unless a majority of any other Class of Notes (excluding any
Collateral Manager Notes) objects to such appointment within such thirty
(30) day period. In the event a proposed successor collateral manager is not
appointed pursuant to the foregoing procedures, the resigning or removed
collateral manager, subject to satisfaction of the Rating Agency Condition with
respect to S&P and Moody’s, may petition any court of competent jurisdiction for
the appointment of a successor collateral manager, which appointment will not
require the consent of, or be subject to the disapproval of, the Issuer, any
Noteholder or any Holder of the Income Notes. Upon appointment of a successor
collateral manager by a court of competent jurisdiction, the Controlling Class
may, by written notice delivered on a date no fewer than 30 days and no more
than 60 days after the date of receipt of notice of the appointment of such
successor, elect to terminate the Reinvestment Period effective as of the date
of such notice. If the Controlling Class so elects to terminate the Reinvestment
Period, the Controlling Class may identify and appoint a successor collateral
manager whose responsibilities will be appropriately limited to activities
associated with managing a static portfolio including, but not limited to,
disposing of Defaulted Interests, Credit Risk Interests, Buy/Sell Interests and
Spread Appreciated Interests and otherwise managing the Collateral Interests,
all in accordance with the Indenture. Upon

 

-13-



--------------------------------------------------------------------------------

expiration of the applicable notice period with respect to any such termination
set forth herein, and upon acceptance of such appointment by a replacement
collateral manager, all authority and power of the Collateral Manager under this
Agreement and the Indenture, whether with respect to the Collateral Interests or
otherwise, will automatically and without further action by any person or entity
pass to and be vested in the successor collateral manager upon the appointment
thereof.

(d) Upon any resignation or removal of the Collateral Manager, the Issuer shall
appoint an institution which (i) has demonstrated an ability to professionally
and competently perform duties similar to those imposed upon the Collateral
Manager, (ii) is legally qualified and has the capacity to act as Collateral
Manager, (iii) the appointment of which meets the Rating Agency Condition and
(iv) in the event that MBIA is the Controlling Class, the appointment of which
has been consented to by MBIA. No compensation payable to a successor from
payments on the Collateral Interests shall be greater than that payable to the
Collateral Manager unless the prior written consent of (a) MBIA, if MBIA is the
Controlling Class, has been obtained, and (b) a majority, in principal amount,
of the Noteholders of each Class of Notes outstanding has been obtained and
unless the Rating Agency Condition has been satisfied. Upon expiration of the
applicable notice period with respect to termination specified in this
Section 13, and upon acceptance of such appointment by a replacement collateral
manager, all authority and power of the Collateral Manager hereunder, whether
with respect to the Collateral Interests or otherwise, shall automatically and
without further action by any person or entity pass to and be vested in the
successor Collateral Manager upon acceptance of the appointment thereof. Upon
such acceptance by the successor Collateral Manager, the resigning or removed
Collateral Manager shall cooperate fully in such succession, including by
delivering or making available books and records necessary for the ongoing
administration of the Collateral Interests as set forth herein. Any successor
Collateral Manager appointed pursuant to this Section 13 shall give prompt
written notice of such succession to each Hedge Counterparty and the Upfront
Swap Counterparty.

(e) If the Collateral Manager is removed or resigns for any reason, the
Collateral Manger will be entitled to receive any Collateral Management Fee
accrued and payable with respect to any Payment Date occurring on or immediately
prior to the date of such removal or resignation, as Collateral Management Fees
in accordance with the Priority of Payments in the Indenture.

Section 14. Liability of Collateral Manager; Delegation.

(a) The Collateral Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder (including the duties expressly
assigned to the Collateral Manager in the Indenture and Servicing Agreement).
The Indemnified Parties (defined below) shall have no liability to the holders
of the Notes, the Trustee, the Issuer or the Issuer’s creditors, or the
Co-Issuer or the Co-Issuer’s creditors for any error of judgment, mistake of
law, or for any claim, loss, liability, damage, settlement, costs, or other
expense (including reasonable attorneys’ fees and court costs) arising out of
any investment, or for any other act or omission in the performance of its
obligations to the Issuer except for liability to which they would be subject by
reason of the Indemnified Parties’ willful misconduct, bad faith, gross
negligence or reckless disregard of its duties and obligations hereunder. The
Collateral Manager

 

-14-



--------------------------------------------------------------------------------

may delegate to an agent any or all of the duties assigned to the Collateral
Manager hereunder and may employ third parties (including affiliates) to render
advice (including investment advice and assistance to the Issuer); provided that
no delegation by the Collateral Manager of any of its duties hereunder shall
relieve the Collateral Manager of any of its duties hereunder nor relieve the
Collateral Manager of any liability with respect to the performance of such
duties. The Collateral Manager shall not be liable for any consequential,
punitive, exemplary or treble damages or lost profits hereunder.

(b) The Issuer and Co-Issuer shall reimburse, indemnify and hold harmless the
Collateral Manager, its directors, officers, members, managers, agents and
employees and any affiliate of the Collateral Manager and its directors,
officers, stockholders, partners, members, managers, agents, designees and
employees (the Collateral Manager and such other persons, collectively the
“Indemnified Parties”), for any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including reasonable
attorneys’ fees and expenses) incurred in investigating, preparing, pursuing or
defending any claim, action, proceeding or investigation with respect to any
pending or threatened litigation (whether or not such Indemnified Party is a
party) caused by, or arising from its position as Collateral Manager, this
Agreement, and the transactions contemplated hereby or any acts or omissions of
any Indemnified Parties made in good faith in the performance of its duties
under this Agreement and not constituting bad faith, willful misconduct, gross
negligence or reckless disregard. Such indemnification will be payable from the
Collateral in accordance with the Priority of Payments. Subject to Section 14(c)
hereof, the Collateral Manager, its directors, officers, members, managers,
agents and employees may consult with counsel and accountants with respect to
the affairs of the Issuer and shall be fully protected and justified, to the
extent allowed by law, in acting, or failing to act, if such action or failure
to act is taken or made in good faith and is in accordance with the advice or
opinion of such counsel or accountants. Notwithstanding anything contained
herein to the contrary, the obligations of the Issuer under this Section 14(b)
shall be payable from the Collateral, but only after payment on each Payment
Date of amounts due under each Class of Notes in accordance with the conditions
and priority of distribution set forth in the Indenture and subject to the
availability of funds of the Issuer.

(c) The Collateral Manager shall reimburse, indemnify and hold harmless the
Issuer from and against any and all expenses, losses, damages, liabilities,
demands, charges and claims (including reasonable attorneys’ fees) in respect of
or arising out of (a) the information relating to the Collateral Manager set
forth under “The Collateral Manager” in the Offering Circular, and (b) any acts
or omissions of the Collateral Manager constituting gross negligence, bad faith,
or willful misconduct, in the performance, or reckless disregard, of the duties
of the Collateral Manager hereunder or under the Indenture or Servicing
Agreement.

(d) Notwithstanding anything herein to the contrary, federal and state
securities laws (and ERISA, if applicable) impose liability under certain
circumstances on persons who act in good faith, and therefore nothing herein
shall in any way constitute a waiver or limitation of any rights which a party
may have under federal or state securities laws of the United States of America
or under any other applicable law (including ERISA if applicable).

 

-15-



--------------------------------------------------------------------------------

Section 15. Obligations of Collateral Manager.

(a) Unless otherwise required by any provision of this Agreement or by
applicable law, the Collateral Manager shall not intentionally take any action,
which it knows or should know would (i) materially and adversely affect the
status of the Issuer or the Co-Issuer for purposes of United States federal or
state law or any other law known to the Collateral Manager to be applicable to
the Issuer or the Co-Issuer, (ii) not be permitted under the Issuer’s memorandum
and articles of association or other organization documents, or the Co-Issuer’s
certificate of formation, limited liability company agreement or other
organization documents, (iii) require registration of the Issuer, the Co-Issuer
or the trust fund established under the Indenture as an “investment company”
under the Investment Company Act, (iv) cause the Issuer to fail to qualify as a
qualified REIT subsidiary (as defined in section 856(i)(2) of the Code) unless
the Issuer has received an Opinion of Counsel that the Issuer will not be
treated as a foreign corporation that is not engaged in a trade or business in
the United States or otherwise subject to U.S. federal income tax on a net basis
or (v) cause the Issuer to violate any material terms of the Indenture,
including without limitation any representations of the Issuer given pursuant to
the Indenture in respect of the Collateral. The Collateral Manager covenants
that it shall comply in all material respects with all laws and regulations
applicable to it in connection with the performance of its duties under this
Agreement and the Indenture. Notwithstanding anything in this Agreement, the
Collateral Manager shall not take any discretionary action that would reasonably
be expected to cause an Event of Default under the Indenture.

Section 16. No Partnership or Joint Venture. The Issuer and the Collateral
Manager are not partners or joint venturers with each other and nothing herein
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them. The Collateral Manager’s relation to the
Issuer shall be deemed to be that of an independent contractor and the
Collateral Manager shall not have a fiduciary duty to the Issuer hereunder.

Section 17. Notices. Any notice under this Agreement shall be in writing and
sent by facsimile, confirmed by telephonic communication, or addressed and
delivered or mailed postage paid to the other party at such address as such
other party may designate for the receipt of such notice.

(a) Until further notice to the other party, it is agreed that the address of
the Issuer for this purpose shall be: CBRE Realty Finance CDO 2007-1, Ltd., c/o
Maples Finance Limited, P.O. Box 1093 G.T., Queensgate House, South Church
Street, George Town, Grand Cayman, Cayman Islands;

(b) the address of the Collateral Manager for this purpose shall be: CBRE Realty
Finance Management, LLC, City Place 1, 185 Asylum Street, 37th Floor, Hartford,
Connecticut 06103, Attention: Ann Marie O’Rourke;

(c) the address of the Trustee for this purpose shall be: LaSalle Bank National
Association, 181 West Madison Street, 32nd Floor, Chicago, Illinois 60602,
Attention: CDO Trust Services Group, CBRE Realty Finance CDO 2007-1, LLC;

(d) the address of S&P for this purpose shall be: Standard & Poor’s Ratings
Service, a division of The McGraw-Hill Companies, Inc., 55 Water Street, 41st
Floor, New York, New York 10041, facsimile number: (212) 438-2664, Attention:
Structured Finance Ratings, Asset-Backed Securities CBO/CLO Surveillance (and by
electronic mail at cdosurveillance@standardandpoors.com);

 

-16-



--------------------------------------------------------------------------------

(e) the address of Fitch for this purpose shall be Fitch, Inc., One State Street
Plaza, 28th Floor, New York, New York 10004, facsimile (212) 558-2618,
Attention: Commercial Real Estate CDO Surveillance (or by electronic mail at
cdo.surveillance@derivativefitch.com);

(f) the address of Moody’s for this purpose shall be Moody’s Investors Service,
Inc., 99 Church Street, New York, New York 10007, facsimile (212) 553-0355,
Attention: CMBS Surveillance (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com); and

(g) the address of MBIA for this purpose shall be LaCrosse Financial Products,
LLC, c/o MBIA Insurance Corporation, 113 King Street, Armonk, New York 10504,
telephone: (914) 765-3740, facsimile number: (914) 765-3605, Attention: Michael
Murtagh and Matthew Dugan, or at any other address previously furnished in
writing to the Collateral Manager by MBIA.

Section 18. Succession; Third-Party Beneficiaries. This Agreement shall inure to
the benefit of and be binding upon the successors to the parties hereto. No
delegation of obligation or duties of the Collateral Manager shall relieve the
Collateral Manager from any liability hereunder or referenced herein. No
assignment (within the meaning of the Advisers Act) of this Agreement shall be
made without the consent of the other party and, in the case of an assignment by
the Collateral Manager, subject to satisfaction of the conditions with respect
to the appointment of a successor Collateral Manager under Section 13(c) and
(d); provided, that the Collateral Manager may delegate or assign its rights
and/or obligations to an affiliate with the consent of the Issuer but without
the consent of the Noteholders, subject to satisfaction of the conditions set
forth in Section 13(d). The Collateral Manager acknowledges the assignment of
the Issuer’s rights hereunder to the Trustee under the Indenture. The Trustee,
each Hedge Counterparty and the Co-Issuer shall be considered third-party
beneficiaries of this Agreement and may enforce this Agreement directly against
the Collateral Manager.

Section 19. [Reserved].

Section 20. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

(b) The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(c) In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

 

-17-



--------------------------------------------------------------------------------

(d) This Agreement may not be amended or modified (other than amendments
required to correct any inconsistency, cure any ambiguity or correct any
typographical error) or any provision thereof waived except (i) by an instrument
in writing signed by each of the parties hereto, (ii) if such amendment would
materially and adversely affect the Senior Notes, with the consent of the
Noteholders of not less than 66- 2/3% in principal amount of each affected Class
of Notes, (iii) if such amendment, modification or waiver would materially and
adversely affect the rights and obligations of a Hedge Counterparty under a
Hedge Agreement, with the consent of the related Hedge Counterparty (which
consent shall not be unreasonably withheld), (iv) with the consent of MBIA, if
MBIA is the Controlling Class, and (v) if the Rating Agency Condition is
satisfied with respect to such amendment.

(e) This Agreement and the Indenture and Servicing Agreement constitute the
entire understanding and agreement between the parties and supersede all other
prior understandings and agreements, whether written or oral, between the
parties concerning this subject matter.

(f) This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument.

(g) Notwithstanding any other provision of this Agreement, the Collateral
Manager acknowledges that the obligations of the Issuer under this Agreement
will be limited recourse obligations of the Issuer payable solely from the
Collateral in accordance with the payment priorities in the Indenture. Following
realization of the Collateral and its application in accordance with the
Indenture and the Income Notes Agreement, any outstanding obligations of, or
claims against, the Issuer hereunder or arising in connection herewith shall be
extinguished and shall not thereafter revive. None of the Issuer’s agents,
partners, beneficiaries, officers, directors, employees, members, shareholders,
affiliates or any of their respective successors or assigns shall be personally
liable for any amount payable or performance due under this Agreement. The
provisions of this Section 20(g) shall survive termination of this Agreement for
any reason whatsoever.

(h) The Collateral Manager irrevocably submits to the non-exclusive jurisdiction
of the courts of the State of New York and the federal courts located in the
Southern District of New York in any action or proceeding arising out of or
relating to the Notes, the Indenture or this Agreement, and the Collateral
Manager irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such courts. The Collateral Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding. The
Collateral Manager agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Management
Agreement to be executed by their respective authorized representatives on the
day and year first above written.

 

CBRE REALTY FINANCE CDO 2007-1, LTD., as Issuer By:  

/s/     Paul Martin

Name:    Paul Martin Title:    Authorized Signatory

CBRE REALTY FINANCE MANAGEMENT, LLC,

as Collateral Manager

By:  

/s/    Thomas Podgorski

Name:    Thomas Podgorski Title:    Managing Director